Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 27, 2018


The Court of Appeals hereby passes the following order:


A18D0328. WASEEM             DAKER       v.   GEORGIA        DEPARTMENT           OF
    CORRECTIONS.

      On December 4, 2017, the trial court entered an order denying the filing of
Waseem Daker’s pro se civil complaint and his request to proceed in forma pauperis.1
Daker filed a motion in this Court requesting an extension of time to file a
discretionary application. We granted the motion, giving Daker until February 1,
2018 to file an application. See Case No. A18E0028 (decided Dec. 22, 2017). Daker
filed this application on February 8, 2018. We lack jurisdiction.
      OCGA § 5-6-39 (a) (5) permits this Court to grant an extension of time for
filing an application for discretionary appeal where, as in this case, the request is
made “before expiration of the period for filing as originally prescribed or as
extended by a permissible previous order.” OCGA § 5-6-39 (d); see also Gable v.

State, 290 Ga. 81, 84-85 (2) (a) (720 SE2d 170) (2011). In our order granting Daker
an extension, this Court required him to file his application by February 1, 2018,

      1
        OCGA § 9-15-2 (d) provides that an order denying filing shall be appealable
in the same manner as an order dismissing a civil action. However, because Daker
is incarcerated, his appeal is controlled by the Prison Litigation Reform Act of 1996,
which requires that he proceed by discretionary application. See OCGA § 42-12-8.
which he did not do. Filing deadlines are jurisdictional, and this Court is unable to
accept an untimely application. See Crosson v. Conway, 291 Ga. 220 (1) (728 SE2d

617) (2012). Because Daker failed to file his application within the time limit set
forth in our order granting his request for an extension, we lack jurisdiction to

consider his application, and it is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/27/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.